[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 242 
There is no opinion of the General Term, and we can only conjecture the reasons for the decision in favor of the defendants from an opinion of the Special Term, furnished, but not contained in the case, purporting to have been delivered in overruling a demurrer by the plaintiff to the answer of the defendant, Gilbert. It is claimed by the defendants that this decision must be regarded as the law of the case, on the ground that the plaintiff accepted it by pleading over. There are several answers to this position: 1. Neither the demurrer nor the decision thereon is in the record; 2. If they had been, the decision would have been reviewable in this court, as an intermediate order, under section 11, subdivision 1, of the Code; 3. The decision puts the right of the defendants to an equitable set-off upon the ground that the defendant in the judgment sought to be set-off was insolvent, which was alleged in the answer demurred to, but which was not proved, and does not appear upon the trial. The judgment was not a set-off or counter-claim, either under the Revised Statutes or Code. Section 150 of the Code, which is the more favorable to the defendants' right than the Revised Statutes, permits a counter-claim in favor of one defendant and against the plaintiff, "between whom a several judgment might be had in the action."
The action in this case was upon a joint, and not joint and several liability, and a several judgment in such a case is not proper. (Code, § 274; 8 How. Pr. R., 434; 20 Barb., 477; 22 id., 647.) The defendant did not therefore establish a counter-claim under the Code, and he must rely upon his equitable rights. It is unnecessary to determine what would *Page 243 
be the rights of the defendants in equity, as against Nussbaum, the defendant in the judgment, sought to be set-off. If he was the plaintiff in interest in this action the question would be a different one. Here the rights of the attorney of Nussbaum are concerned. After the judgment sought to be set-off was recovered, Reed, the plaintiff in that judgment, commenced an action to enforce the same against Nussbaum, and another, which was decided adverse to Reed, and a separate judgment for costs in favor of Nussbaum entered. Before the judgment was entered, by an agreement between the plaintiff and Nussbaum, which was reduced to writing, all costs which had accrued or might thereafter accrue in the action were assigned to the former. This was done on the 10th January, 1865, and before the assignment to the defendant, Gilbert, of the judgment in favor of Reed. At the time this assignment was made, the right to set-off the judgment, in favor of Reed, did not exist, and if the transfer was made for a valid consideration, the subsequent entry of judgment in favor of Nussbaum would not create the right. (43 Barb., 58; 4 Hill, 559;38 N.Y. 107.) The equitable right to offset judgments, therefore, never existed; for when the first judgment was obtained, if the demand was assigned for a good consideration, Nussbaum did not own it. The same is true of the judgment for costs in the General Term and Court of Appeals. The title to the undertaking vested in equity in the plaintiff by virtue of the original agreement, and an assignment would have been compelled if necessary to enable him to enforce it. There is some confusion in the authorities upon the question whether an attorney's lien for costs is superior in equity to the rights of a party to set-off judgments (16 Wend., 446, and cases cited), but I deem it unnecessary to examine the general question. If the question was presented on motion, the prevailing practice in this State has been to protect the lien upon the ground that it is discretionary with the court; while in an action to compel a set-off, the lien would be disregarded upon the ground that the right to set-off is absolute. (Clarke Ch. R., *Page 244 
433, notes to last edition; 17 How., 146, 341; 2 Robt., 670, and cases cited.)
Putting the case in the most favorable view for the defendant, the question here is whether a party having a judgment against another is entitled to set it off against a judgment for costs in a subsequent litigation commenced by such party against the rights of the attorney who obtained the latter judgment, which rights were secured by an express contract in writing, transferring such costs to him before any judgment was rendered. There is clearly no legal right, for the reasons before stated, and I am unable to appreciate any superior equity. Such a contract is valid, and, if founded upon professional services to be rendered in the case, the consideration is ample and meritorious. If such a transfer was denied to a party, he might be practically deprived of the right of interposing a defence. A person sued has a right to secure his attorney with the prospective costs against his adversary, in consideration of the services to be rendered in earning such costs.
In some cases notice of such agreement may be necessary to protect the attorney, but the object of such notice is to guard against dealing with the assignor. Neither Reed, the defendants' assignor, nor the defendant, who took the assignment, subject to all equities against him, were injured by a want of notice. They parted with nothing, unless the continuance of an adverse litigation, by appealing from court to court, was induced by a want of notice of the rights of the plaintiff, which cannot be maintained. (4 Hill, supra.) These views are within the principles decided in 18 and 28 N.Y. (supra).
The court erred in directing a verdict for the defendants, and the judgment must be reversed.
All concur.
Judgment reversed. *Page 245